THOMPSON, J.
The orator, Charles A. Stiles, seeks to be relieved from the payment of his note and mortgage executed and delivered to the defendant, Heman Stannard.
Among other things, the master finds that on the first day of October, A. D. 1885, the Paragon Marble Company, a corporation, was in possession of a marble quarry on the orator’s land, which it was then operating under the terms of a bond executed and delivered by the orator to one L. W. Collins, and an extension thereof executed and delivered by him to the Paragon Marble Company as the assignees of the bond. By the terms of the bond and the extension thereof the corporation was to pay the orator three thousand dollars, October 1, 1885. When that day arrived it had no money with which to make this payment.
The defendants, Erastus H. Phelps, George M. Fuller, L. W. Collins and L. B. Smith, were the principal stock*249holders of the corporation, and Fuller was the president, and Phelps was the treasurer. Defendant Stannard was never a stockholder of the corporation.
Being unable to make the payment on the last named day, the corporation, by its officers, asked the orator for further delay, and not to enforce the conditions of the bond ; and they also informed him that defendant Stannard would not invest any money in the business of the corporation, but that he would loan two thousand five hundred dollars, and they proposed to the orator that he should give his note to Stannard for two thousand five hundred dollars, and secure the same by mortgage upon the property -described in the bond, agreeing that the corporation should pay the note when it became due, and that it should pay the balance of the three thousand dollars, viz., five hundred dollars, in one year with interest. Relying upon this agreement of the corporation, the orator executed and delivered the note and mortgage to Stannard and received from him two thousand five hundred dollars, and permitted the corporation to remain in the possession and control of the quarry. This agreement of the corporation to pay this note was not in writing, but the master expressly finds that such was the understanding between the officers of the corporation and the orator, Charles A. Stiles, and that without it he would not have given the note and mortgage, nor have extended the time for the payment of the three thousand dollars. When the note fell due the corporation did not pay it, and has never paid it.
Stannard was not satisfied to take the mortgage as security for the loan, and thereupon the other defendants executed and delivered to him an agreement to indemnify him against loss in case the mortgage security was insufficient to pay the note.
The orator predicates his right to be relieved from the payment of the note and mortgage, upon the allegation in *250his bill, that at the time the note and mortgage were given to Stannard, the other defendants gave him a contract in writing agreeing to pay him the two thousand five hundred dollars with interest thereon, when the same became due; but the master finds that they did not make such a contract, and that they only made the contract of indemnity in respect to the adequacy of the mortgage security before mentioned. The master finds no fact which disentitles Stannard to enforce the note and mortgage. It is found that the corporation and not the other defendants agreed to pay the note at its maturity. The corporation is not a party to this suit. So far as disclosed by any papers furnished this court, there is no allegation of facts in the bill which, if found, would charge any of the defendants as stockholders of the corporation with the payment of this note, and that question is not before us, either by the allegations of the bill or the findings of the master. The bill was properly dismissed with costs to the defendants.

Decree affirmed and cause remanded.